Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-22, 24-33, 35, and 37-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 104310088A.
Regarding claims 21 and 32, CN ‘088 teaches a method of using the apparatus, as shown in figures 1-3.  CN ‘088 discloses a material feeding device (see figure 1) comprising: a roller combination (no reference number, there are two sets in figure 1, claim 29) comprised of a first roller 311 and a second roller 311, the first roller and the second roller having parallel rotating axis (no reference number, axis of the roller), a drive assembly (i.e., a first motor, not shown, see paragraph [0048]) adapted to rotate 
	Regarding claim 24-26, as stated above, CN ‘088 discloses a position sensor (11, 321 or 322, which is inherently a some sort of mechanical sensor since it is not manually switched on/off, claim 26) which signals to a programmable controller (see paragraph [0048]) which controls the movement of the cylinder 323 to adjust the moving frame 31, see figures 1-3.
	Regarding claims 27-28, 30-31, 35, 37-38, as stated above, CN ‘088 discloses a drive roller (335, or 333) having an axis of rotation parallel to the axis of rotation of the first roller 311, and a drive unit (332 or 3342) operatively coupled with the drive roller to rotate the drive roller about the rotational axis of the drive roller, and a material sensor 13 to detect the presence of the material being conveyed and adjust the feeding device (claims 28 and 38), and a compression roller 337 (claim 37) see figures 1-3.

Claims 21-22, 24-28, 30-33, 35, and 37-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 104310087A.
Regarding claims 21 and 32, CN ‘087 teaches a method of using the apparatus, as shown in figures 1-3.  CN ‘087 discloses a material feeding device (see figure 1) 
	Regarding claim 24-26, as stated above, CN ‘087 discloses a position sensor (31 or 32, which is inherently a some sort of mechanical sensor since it is not manually switched on/off, claim 26) which signals to a programmable controller (see specification) which controls the movement of the cylinder 33 to adjust the moving frame 2, see figures 1-3.
	Regarding claims 27-28, 30-31, 35, 37-38, as stated above, CN ‘087 discloses a drive roller (43 or 46) having an axis of rotation parallel to the axis of rotation of the first roller 21, and a drive unit (42 or 442) operatively coupled with the drive roller to rotate the drive roller about the rotational axis of the drive roller, and a material sensor 12 to detect the presence of the material being conveyed and adjust the feeding device (claims 28 and 38), and a compression roller 47 (claim 37) see figures 1-3.


Allowable Subject Matter
Claims 39-40 are allowed.
Claims 23, 34, 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	The claims 23, 34 and 39 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claims 23, 34, and 39, including every structural element recited in the claim, especially the concept of controlling the tension value and comparing the tension value to a set value to detect and reduce the conveying speed.  The prior art of record shows sensors to detect the positions and adjust the speed but does not explicitly compare and control the tension value as claimed by the applicant.
None of the references of the prior art teach or suggest the elements of the device as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the device in the manner required by the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is 571-272-6947.  The examiner can normally be reached Tuesday through Thursday from 10:30 A.M. to 9 P.M or Tuesday through Thursday from 10:30 A.M. to 7 P.M.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
SK
12/28/21
/SANG K KIM/Primary Examiner, Art Unit 3654